 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of | | \

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November |, 1987)

Rodrigo Robles-Hernandez Case Number: 2:19-mj-11151

 

 

James Anthony Johnson
Dejendant's Attorney
REGISTRATION NO. 91006298 F i L E D
THE DEFENDANT:
XI pleaded guilty to count(s) 1 of Complaint OCT 2.5 2049

 

(J was found guilty to count(s)

after a plea of not guilty. SOUTHERN 9 U.S. DISTRICT C
Accordingly, the defendant is adjudged guilty of such count(s), pric involve the ROY nse(s):

 

 

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

CL] The defendant has been found not guilty on count(s)

C) Count(s) dismissed on the motion of the United States.

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: -
p ord
CO TIME SERVED wh Lh days

XX Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LJ Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, October 25, 2019
~ Date of Imposition of Sentence

Received (Noumea | we Ss

SM HONORABLE WILLIAM V. GALLO
UNITED STATES MAGISTRATE JUDGE

 

~~ s

 

Clerk’s Office Copy 2:19-mj-11151
